Case 21-00825-hb        Doc 30     Filed 07/23/21 Entered 07/23/21 15:27:18         Desc Main
                                   Document      Page 1 of 6



                          UNITED STATES BANKRUPTCY COURT


                              DISTRICT OF SOUTH CAROLINA


IN RE:                                              CASE NO: 21-00825


Evelyn K. Harris,                                   CHAPTER 13


                             DEBTOR(S)



Address: 488 Carolyn Drive, Spartanburg, SC
29306


Last four digits of Social-Security or Individual
Tax-Payer-Identification (ITIN) No(s)., (if
any): xxx-xx-1900


                    NOTICE PURSUANT TO BANKRUPTCY RULE 3004


         PLEASE TAKE NOTICE that Evelyn K. Harris, Debtor herein, has filed the attached

Proof of Claim on behalf of Titlemax of South Carolina, Inc., pursuant to Rule 3004 of the

Federal Rules of Bankruptcy Procedure. Despite notice to Titlemax of South Carolina, Inc., no

claim has been filed in the above-captioned case.

                                                     ___s/ Däna Wilkinson_______
                                                     Däna Wilkinson
                                                     District Court I.D. No. 4663
                                                     365-C East Blackstock Road
                                                     Spartanburg, SC 29301
                                                     864-574-7944
                                                     864-574-7531 FAX
                                                     court@danawilkinsonlaw.com

                                                     Attorney for Debtors
July 23, 2021
             Case 21-00825-hb                 Doc 30           Filed 07/23/21 Entered 07/23/21 15:27:18                                      Desc Main
                                                               Document      Page 2 of 6
Fill in this information to identify your case:

Debtor         Evelyn K Harris

                                                DISTRICT OF SOUTH CAROLINA ~CUSTOM 13 PLAN
United States Bankruptcy Court for the:         CLASSES

Case number       21-00825
(if known)




Official Form 410
Proof of Claim                                                                                                                                                     4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.

Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you
received.

Part 1:         Identify the Claim

1. Who is the current
   creditor?                  Titlemax of South Carolina, Inc.
                              Name of the current creditor (the person or entity to be paid for this claim)

                              Other names the creditor used with the debtor


2. Has this claim been            No
   acquired from
   someone else?                  Yes. From whom?

3. Where should               Where should notices to the creditor be sent?                              Where should payments to the creditor be sent? (if
   notices and                                                                                           different)
   payments to the        Titlemax of South Carolina, Inc.                                               Titlemax of South Carolina, Inc.
   creditor be sent?
                          Legal Department                                                               Legal Department
     Federal Rule of      PO Box 8323                                                                    PO Box 8323
     Bankruptcy Procedure Savannah, GA 31412                                                             Savannah, GA 31412
     (FRBP) 2002(g)           Name, Number, Street, City, State & Zip Code                               Name, Number, Street, City, State & Zip Code
                              Contact phone                                                              Contact phone
                              Contact email                                                              Contact email

                              Uniform claim identifier for electronic payments in chapter 13 (if you use one):



4. Does this claim                No
   amend one already
                                  Yes. Claim number on court claims registry (if known)                                         Filed on
   filed?

5. Do you know if                 No
   anyone else has
   filed a proof of claim         Yes. Who made the earlier filing?
   for this claim?




Official Form 410                                                           Proof of Claim                                                                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 21-00825-hb                  Doc 30         Filed 07/23/21 Entered 07/23/21 15:27:18                                   Desc Main
                                                            Document      Page 3 of 6
Part 2:         Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any                 No
   number you use to
   identify the debtor?            Yes. Last 4 digits of the debtor's account or any number you use to identify the debtor:


7. How much is the             $           13,279.11 Does this amount include interest or other charges?
   claim?
                                                             No
                                                             Yes. Attach statement itemizing interest, fees, expenses, or other charges required by
                                                             Bankruptcy Rule 3001(c)(2)(A).

8. What is the basis of       Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   the claim?
                              Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

                              Limit disclosing information that is entitled to privacy, such as health care information.

                              Car loan

9. Is all or part of the           No
   claim secured?                  Yes.     The claim is secured by a lien on property.
                                            Nature of property:
                                                Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
                                                             Attachment (Official Form 410-A) with this Proof of Claim.

                                                Motor vehicle
                                                Other. Describe:      2008 Nissan Titan
                                            Basis for perfection:
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                            example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien
                                            has been filed or recorded.)

                                            Value of property:                        $                  4,825.00

                                            Amount of claim that is secured:          $                  4,825.00
                                                                                                                    (The sum of the secured and unsecured amounts
                                            Amount of claim that is unsecured:        $                  8,454.11   should match the amount in line 7.)


                                            Amount necessary to cure any default as of the date of the petition:              $

                                            Annual Interest Rate (when case was filed)               0         %

                                                Fixed
                                                Variable

10. Is this claim based            No
    on a lease?
                                   Yes. Amount necessary to cure any default as of the date of the petition:                      $

11. Is this claim subject          No
    to a right of setoff?
                                   Yes. Identify the property:




Official Form 410                                                      Proof of Claim                                                                         page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 21-00825-hb                  Doc 30          Filed 07/23/21 Entered 07/23/21 15:27:18                               Desc Main
                                                             Document      Page 4 of 6
12. Is all or part of the
    claim entitled to
    priority under 11
    U.S.C. § 507(a)?              No
                                  Yes.      Check one:

                                         Domestic support obligations (including alimony and child support) under
                                         11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                              $
                                         Up to $3,025* of deposits toward purchase, lease, or rental of property or
                                         services for personal, family, or household use. 11 U.S.C. § 507(a)(7).             $
                                         Wages, salaries, or commissions (up to $13,650*) earned within 180 days
                                         before the bankruptcy petition is filed or the debtor’s business ends,
                                         whichever is earlier.11 U.S.C. § 507(a)(4).                                         $

                                         Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).               $

                                         Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                   $

                                     Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                  $
                      * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

Part 3:         Sign Below

The person completing         Check the appropriate box:
this proof of claim must
sign and date it.                 I am the creditor.
FRBP 9011(b).                     I am the creditor’s attorney or authorized agent.
If you file this claim            I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP
5005(a)(2) authorizes             I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
courts to establish local
rules specifying what a       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating
signature is.                 the amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
A person who files a          I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and
fraudulent claim could        correct.
be fined up to $500,000,
imprisoned for up to 5
years, or both.               I declare under penalty of perjury that the foregoing is true and correct.
18 U.S.C. §§ 152, 157,
and 3571.
                              Executed on date         July 23, 2021
                                                       MM/ DD / YYYY

                              /s/ Dana Wilkinson, No. 4663
                                Signature

                              Print the name of the person who is completing and signing this claim:

                              Name                     Dana Wilkinson, No. 4663

                              Title                    Attorney for Debtor

                              Company                  Wilkinson Law Firm
                                                       Identify the corporate servicer as the company if the authorized agent is a servicer.
                                                       365-C East Blackstock Road
                              Address                  Spartanburg, SC 29301
                                                       Number, Street, City, State and Zip Code

                              Contact phone            864-574-7944              Email     danawilkinson@danawilkinsonlaw.com




Official Form 410                                                       Proof of Claim                                                                     page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
Case 21-00825-hb         Doc 30    Filed 07/23/21 Entered 07/23/21 15:27:18       Desc Main
                                   Document      Page 5 of 6



                           UNITED STATES BANKRUPTCY COURT


                               DISTRICT OF SOUTH CAROLINA


IN RE:                                              CASE NO: 21-00825


Evelyn K. Harris,                                   CHAPTER 13


                             DEBTOR(S)



Address: 488 Carolyn Drive, Spartanburg, SC
29306


Last four digits of Social-Security or Individual
Tax-Payer-Identification (ITIN) No(s)., (if
any): xxx-xx-1900


                           CERTIFICATE OF SERVICE BY MAIL


       I hereby certify that I have on July 23, 2021 served a copy of the Notice Pursuant to
Bankruptcy Rule 3004 and Proof of Claim on Gretchen D. Holland, Trustee, via electronic notice
and on

         Titlemax of South Carolina, Inc.
         Legal Department
         PO Box 8323
         Savannah, GA 31412

         Corporation Service Company
         508 Meeting Street
         West Columbia, South Carolina 29169

         Nathan E. Huff
         Cleary, West & Huff, LLP
         1223 George C. Wilson Drive
         Augusta, GA 30909

         and
Case 21-00825-hb       Doc 30     Filed 07/23/21 Entered 07/23/21 15:27:18          Desc Main
                                  Document      Page 6 of 6



       Ryan Schmidt
       Bowen Law Group
       7 East Congress St, Ste 1001
       Savannah, GA 31401


by mailing copies thereof by United States Postal Service properly addressed and First
Class postage prepaid.

                                                    ___s/ Däna Wilkinson_______
                                                    Däna Wilkinson
                                                    District Court I.D. No. 4663
                                                    365-C East Blackstock Road
                                                    Spartanburg, SC 29301
                                                    864-574-7944
                                                    864-574-7531 FAX
                                                    danawilkinson@danawilkinsonlaw.com
